ACCEPTED
                                                                                          03-14-00734-CR
                                                                                                  5670288
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     6/15/2015 9:53:06 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                              N O . 03-14-00734-CR

BRUCE WAYNE HARKEY                    §         I N T H E C O U R T OF APPEALS
                                                                        FILED IN
            Appellant                                             3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                                                  6/15/2015 9:53:06 AM
VS.                                   §         THIRTEENTH       DISTRICT
                                                                    JEFFREY D. KYLE
                                                                          Clerk

THE STATE OF TEXAS,
             Appellee                 §         A U S T I N , TEXAS


      C O R R E C T E D FIRST MOTION FOR E X T E N S I O N OF TIME
                         T O F I L E APPELLEE'S BRIEF


      This motion is presented by the State of Texas, by and through the

undersigned Assistant District Attorney, and in support would show:




                                          I.

      The brief for the State of Texas, Appellee, is due on June 15, 2015.




                                          11,

      The undersigned is solely responsible for all appellate and post-conviction

matters in felony cases on behalf of the State of Texas for the 33"^^^ and the 424*^^

Judicial Districts which covers Burnet County, Llano County, Blanco County, and

San Saba County. The undersigned is also solely responsible for all asset seizure


                                      Page 1 of 4
and forfeiture matters within these four counties, including investigating and

preparing Notice of Seizure and Affidavit, preparing and responding to discovery,

summary judgment procedures, and trial proceedings.                 Additionally the

undersigned is responsible for responding to all Public Information Act requests and

for providing assistance and backup to the trial attorneys during trial preparation and

during non-trial settings before the bench when needed. The undersigned has just

completed and filed the Appellee's Brief in Case No. 03-15-00127-CR styled Aaron

Joseph Hoes vs. The State of Texas. Further, the undersigned is presently involved

in a very substantial Public Information Act request which has taken a large amount

of time last week to organize and will take the majority of the present week to

prepare the letter to the Office o f the Attorney General seeking permission to

withhold various records and to prepare the letter to the Requestor providing the

records that can be released.




                                          III.

      In this case Appellant raises four issues which are somewhat complex and will

require substantial research.   While the undersigned has reviewed a substantial

portion of the trial record and has reviewed a fair portion of Appellant's cited case

opinions, the undersigned has a large amount of review and preparation still to

                                       Page 2 of 4
complete. Considering all of the existing deadlines, the undersigned will need an

additional 60 days to prepare and file the Appellee's Brief in this case. This is the

first motion for extension of time that the State of Texas has sought in this case.




                                       PRAYER

      The State of Texas, in consideration of the facts and circumstances set forth

herein above, prays the Court grant this motion and extend the due date for the

Appellee's Brief to August 31, 2015.




                                        Respectfully submitted.

                                       OFFICE OF DISTRICT ATTORNEY
                                       33^^ and 424^^ JUDICIAL DISTRICTS
                                       Wiley B. McAfee, District Attorney
                                       P. O. Box 725
                                       Llano, Texas 78643
                                       Telephone         Telecopier
                                       (325) 247-5755    (325) 247-5274




                                            Assistant District Attorney
                                            State Bar No. 03353500
                                            ATTORNEY FOR APPELLEE




                                       Page 3 of 4
                      C E R T I F I C A T E OF WORD C O U N T

      This is to certify that the pertinent portion of this brief contains 373 words
printed in Aldine401BT 14 font according to the WordPerfect™ X7 word count tool.


                                            -